 

Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

AGREEMENT made as of this 3rd day of March, 2008 by and between Mac-Gray
Corporation, a Delaware corporation with its principal place of business in
Waltham, Massachusetts (the “Company”), and
                                       (the “Executive”).

 

1.             Purpose.  The Company considers it essential to the best
interests of its stockholders to promote and preserve the continuous employment
of key management personnel.  The Board of Directors of the Company (the
“Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 2
hereof) exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders. 
Therefore, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.


 

2.             Change in Control.  A “Change in Control” shall be deemed to have
occurred in any one of the following events:


 

(a)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other
than the Company, any of its subsidiaries, or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company or any of its subsidiaries), together with all Affiliates and
Associates (as such terms are hereinafter defined) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing 25% (or
in the case of a Grandfathered Person, the Grandfathered Percentage applicable
to such Grandfathered Person (as such terms are hereinafter defined)) or more of
the then outstanding shares of common stock of the Company (the “Stock”) (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

 

(b)           persons who, as of the date hereof, constitute the Company’s Board
of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the date hereof
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors shall, for purposes of this Agreement, be
considered as an Incumbent Director provided, however, that there shall be
excluded for consideration as an Incumbent Director any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board of Directors; or

 

 

1

--------------------------------------------------------------------------------


 

 

(c)           Upon (A) any consolidation or merger of the Company where the
shareholders of the Company, immediately prior to the consolidation or merger,
did not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50% of the voting shares of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company or (C) the approval by the stockholders of the Company of
any plan or proposal for the liquidation or dissolution of the Company.

 

(d)           Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred for purposes of the foregoing clause (a) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Stock outstanding, increases the proportionate number of
shares of Stock beneficially owned by any person to 25% (or in the case of a
Grandfathered Person, the Grandfathered Percentage applicable to such
Grandfathered Person) or more of the shares of Stock then outstanding; provided,
however, that if any such person shall at any time following such acquisition of
securities by the Company become the beneficial owner of any additional shares
of Stock (other than pursuant to a stock split, stock dividend, or similar
transaction) and such person immediately thereafter is the beneficial owner of
25% (or in the case of a Grandfathered Person, the Grandfathered Percentage
applicable to such Grandfathered Person) or more of the shares of Stock then
outstanding, then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).

 

(e)           For purposes of this Agreement, the following terms shall have the
definitions set forth below:

 

(1)           “Family Stockholders” shall mean any of The Evelyn C. MacDonald
Family Trust for the benefit of Stewart G. MacDonald, Jr. (the “ECM/SGM Trust”);
The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald (the
“ECM/SEM Trust”); The Evelyn C. MacDonald Family Trust for the benefit of Daniel
W. MacDonald (the “ECM/DWM Trust”); Stewart G. MacDonald, Jr.; Sandra E.
MacDonald; The Stewart G. MacDonald, Jr. 1984 Trust; The Daniel W. MacDonald
Revocable Living Trust (the “DWM Revocable Trust”); the New Century Trust; The
Whitney E. MacDonald GST Trust-1997 (the “WEM/GST Trust”); The Jonathan S.
MacDonald GST Trust-1997 (the “JSM/GST Trust”); The Robert C. MacDonald GST
Trust-1997 (the “RCM/GST Trust”); The Whitney E. MacDonald Gift Trust (the “WEM
Gift Trust”); The Jonathan S. MacDonald Gift Trust (the “JSM Gift Trust”); The
Robert C. MacDonald Gift Trust (the “RCM Gift Trust”); Cynthia V. Doggett; the
Richard G. MacDonald 2004 Irrevocable Trust; the Sandra E. MacDonald 2005
Grantor Retained Annuity Trust; Peter C. Bennett, in his capacity as a trustee
of the ECM/SGM Trust, the ECM/SEM Trust and the ECM/DWM Trust; R. Robert
Woodburn, Jr., in his capacity as a trustee of the ECM/SGM Trust, the ECM/SEM
Trust and the ECM/DWM Trust; Richard G. MacDonald, in his capacity as a trustee
of the WEM/GST Trust, the JSM/GST Trust, the RCM/GST Trust, the WEM Gift Trust,
the JSM Gift Trust and the RCM Gift Trust; Gilbert M. Roddy, Jr., in his
capacity as a trustee of the New Century Trust; the Charles E. Clapp, III
custodial accounts for the benefit of Sawyer Doggett MacDonald, Stewart Gray
MacDonald, III,

 

 

2

--------------------------------------------------------------------------------


 

 

Tucker William MacDonald and Dylan Crowdis MacDonald; and any other shareholder
of the Company who becomes a party to the Stockholders’ Agreement.

 

(2)           “Grandfathered Percentage” shall mean the percentage of the
outstanding shares of Stock that a Grandfathered Person, together with all
Affiliates and Associates of such Grandfathered Person, beneficially owns as of
the Grandfathered Time plus an additional 3.0%.  Notwithstanding the foregoing,
in the event any Grandfathered Person shall sell, transfer, or otherwise dispose
of any outstanding shares of Stock after the Grandfathered Time, the
Grandfathered Percentage shall, subsequent to such sale, transfer or
disposition, mean, with respect to such Grandfathered Person, the lesser of
(i) the Grandfathered Percentage as in effect immediately prior to such sale,
transfer or disposition or (ii) the percentage of outstanding shares of Stock
that such Grandfathered Person beneficially owns immediately following such
sale, transfer or disposition plus an additional 3.0%.

 

(3)           “Grandfathered Person” shall mean any one or more of the following
persons: (A) Stewart G. MacDonald, Jr. and his Affiliates and Associates,
(B) Sandra E. MacDonald and her Affiliates and Associates, (C) Daniel W.
MacDonald and his Affiliates and Associates, and (D) any other person who or
which, together with all Affiliates and Associates of such person, is, as of the
Grandfathered Time, the beneficial owner of 25% or more of the shares of Stock
then outstanding.  Notwithstanding anything to the contrary provided in this
Agreement, any Grandfathered Person who after the Grandfathered Time becomes,
for any reason, the beneficial owner of less than 25% of the shares of Stock
then outstanding shall cease to be a Grandfathered Person.

 

(4)           “Grandfathered Time” shall mean 9:00 a.m., Boston, Massachusetts
time, on March 3, 2008.

 

(5)           “Stockholders’ Agreement” shall mean the Stockholders’ Agreement,
dated as of June 26, 1997, by and among the Company (f/k/a Mac-Gray II, Inc.)
and ECM/SGM Trust; ECM/SEM Trust; ECM/DWM Trust; Stewart G. MacDonald, Jr.;
Sandra E. MacDonald; The Stewart G. MacDonald, Jr. 1984 Trust; the DWM Revocable
Trust; the New Century Trust; the WEM/GST Trust; the JSM/GST Trust; the RCM/GST
Trust; the WEM Gift Trust; the JSM Gift Trust; the RCM Gift Trust; Cynthia V.
Doggett; the Richard G. MacDonald 2004 Irrevocable Trust; the Sandra E.
MacDonald 2005 Grantor Retained Annuity Trust and certain other shareholders who
may become parties thereto, as amended from time to time.

 

(6)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Exchange Act, as in effect on the
date of this Agreement; provided, however, that no person who is a director or
officer of the Company shall be deemed an Affiliate or an Associate of any other
director or officer of the Company solely as a result of his position as
director or officer of the Company.

 

(f)            For purposes of this Agreement, no Family Stockholder or any of
its Affiliates or Associates shall be deemed to beneficially own any shares of
Stock beneficially owned by any of the other Family Stockholders as a result of
such Family Stockholder’s execution of the Stockholders’ Agreement or any of
such Family Stockholder’s rights thereunder, unless and until

 

 

3

--------------------------------------------------------------------------------


 

 

such time as such Family Stockholder actually purchases such shares of Stock
through the exercise of its right of first offer, or otherwise, pursuant to the
provisions of the Stockholders’ Agreement.

 

3.             Terminating Event.  A “Terminating Event” shall mean any of the
events provided in this Section 3 occurring subsequent to a Change in Control as
defined in Section 2:

 

(a)           termination by the Company of the employment of the Executive with
the Company for any reason other than (A) a willful act of dishonesty by the
Executive with respect to any matter involving the Company or any subsidiary or
affiliate, or (B) conviction of the Executive of a crime involving moral
turpitude, or (C) the gross or willful failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
after the Executive gives notice of termination for “Good Reason”), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive from the Board of Directors of the
Company which specifically identifies the manner in which the Board of Directors
believes the Executive has not substantially performed the Executive’s duties,
or (D) the failure by the Executive to perform his full-time duties with the
Company by reason of his death or disability or (E) the willful failure of
Executive to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials; provided, however, that a Terminating Event shall not be
deemed to have occurred pursuant to this Section 3(a) solely as a result of the
Executive being an employee of any direct or indirect successor to the business
or assets of the Company, rather than continuing as an employee of the Company
following a Change in Control.  For purposes of clauses (A), (C) and (E) of this
Section 3(a), no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s act, or failure to act, was in the best
interests of the Company and its subsidiaries and affiliates.  For purposes of
clause (D) of this Section 3(a), Section 6 and Section 8(b) hereof, “disability”
shall mean the Executive’s incapacity due to physical or mental illness which
has caused the Executive to be absent from the full-time performance of his
duties with the Company for a period of six (6) consecutive months if the
Company shall have given the Executive a Notice of Termination and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of his duties.

 

(b)           termination by the Executive of the Executive’s employment with
the Company for “Good Reason.”  “Good Reason” shall mean the occurrence of any
of the following events:

 

(i)            an adverse change, not consented to by the Executive, in the
nature or scope of the Executive’s responsibilities, authorities, powers,
functions or duties from the responsibilities, authorities, powers, functions or
duties exercised by the Executive immediately prior to the Change in Control; or

 

(ii)           a reduction in the Executive’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time hereafter; or

 

 

4

--------------------------------------------------------------------------------


 

 

(iii)          the relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the date of a Change in Control (the
“Current Offices”) to any other location more than fifty (50) miles from the
Current Offices, or the requirement by the Company for the Executive to be based
anywhere other than the Current Offices, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to the Change in Control; or

 

(iv)          the failure by the Company to pay to the Executive any portion of
his compensation or to pay to the Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within fifteen (15) days of the date such compensation is due without prior
written consent of the Executive; or

 

(v)           the failure by the Company to obtain an effective agreement from
any successor to assume and agree to perform this Agreement, as required by
Section 18.

 

4.             Severance Payment.  In the event a Terminating Event occurs
within twenty-four (24) months after a Change in Control,

 

(a)           the Company shall pay to the Executive an amount equal to two
(2) times of the sum of (i) the Executive’s average annual base salary over the
three (3) fiscal years immediately prior to the Terminating Event (or the
Executive’s annual base salary in effect immediately prior to the Change in
Control, if higher) and (ii) the Executive’s average annual bonus over the three
(3) fiscal years immediately prior to the Change in Control (or the Executive’s
annual bonus for the last fiscal year immediately prior to the Change in
Control, if higher), payable in one lump-sum payment no later than five (5) days
following the Date of Termination (subject to Section 5(c)).

 

(b)           the Company shall, regardless of whether the Company is unable to
utilize Company-related benefit plans, continue to provide to the Executive
certain benefits, including, without limitation, health, dental and life
insurance on the same terms and conditions as though the Executive had remained
an active employee, for twenty-four (24) months;

 

(c)           the Company shall provide COBRA benefits to the Executive
following the end of the period referred to in Section 4(b) above, such benefits
to be determined as though the Executive’s employment had terminated at the end
of such period; and

 

(d)           the Company shall pay to the Executive all reasonable legal and
arbitration fees and expenses incurred by the Executive in obtaining or
enforcing any right or benefit provided by this Agreement, except in cases
involving frivolous or bad faith litigation.

 

5.                                       Additional Limitation.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Executive,

 

 

5

--------------------------------------------------------------------------------


 

 

whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount.  To the extent that
there is more than one method of reducing the payments to bring them within the
Threshold Amount, the Executive shall determine which method shall be followed;
provided that if the Executive fails to make such determination within 45 days
after the Company has sent the Executive written notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.

 

For the purposes of this Section 5, “Threshold Amount” shall mean three
(3) times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.

 

(b)           The determination as to which of the alternative provisions of
Section 5(a) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Executive (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of determining which of the alternative provisions
of Section 5(a)  shall apply, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  The
Company shall bear the costs of the Accounting Firm in connection with such
firm’s services provided hereunder.

 

(c)           Notwithstanding anything herein to the contrary, if at the time of
the Executive’s termination of employment with the Company, the Executive is a
‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code
and the regulations promulgated thereunder, and if any payment or benefit that
the Executive becomes entitled to under this Agreement would be considered
deferred compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment or benefit shall be
payable or provided prior to the date that is the earlier of (A) six months
after the Executive’s ‘separation from service’ within the meaning of
Section 409A of the Code, or (B) the Executive’s death. The parties intend that
this Agreement will be administered in accordance with Section 409A of the
Code.  The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

 

6

--------------------------------------------------------------------------------


 

 

6.             Term.  This Agreement shall take effect on the date first set
forth above and shall terminate upon the earlier of (a) the termination by the
Company of the employment of the Executive because of (A) a willful act of
dishonesty by the Executive with respect to any matter involving the Company or
any subsidiary or affiliate, or (B) conviction of the Executive of a crime
involving moral turpitude, or (C) the gross or willful failure by the Executive
to substantially perform the Executive’s duties with the Company, or (D) the
failure by the Executive to perform his full-time duties with the Company by
reason of his death or disability (as defined in Section 3(a)), or (E) the
willful failure of Executive to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other material, (b) the resignation or termination of the
Executive for any reason prior to a Change in Control, (c) the termination of
the Executive’s employment with the Company after a Change in Control for any
reason other than the occurrence of any of the events enumerated in
Section 3(b)(i)-(v) of this Agreement, or (d) the date which is twenty-four (24)
months after a Change in Control if the Executive is still employed by the
Company.

 

7.             Withholding.  All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

 

8.             Notice and Date of Termination; Disputes; Etc.

 

(a)           Notice of Termination.  After a Change in Control and during the
term of this Agreement, any purported termination of the Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
this Section 8.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and the Date of Termination.  Further, a Notice of
Termination pursuant to one or more of clauses (A) through (C) or (E) of
Section 3(a) hereof is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds (2/3) of the entire
membership of the Board at a meeting of the Board (after reasonable notice to
the Executive and an opportunity for the Executive, accompanied by the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the termination met the criteria set forth in one or
more of clauses (A) through (C) or (E) of Section 3(a) hereof.

 

(b)           Date of Termination.  “Date of Termination”, with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the term of this Agreement, shall mean (i) if the Executive’s
employment is terminated for disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive’s duties during such 30-day period) and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination.  In the case of a termination by the
Company other than a termination pursuant to one or more of
clauses (A) through (C) or (E) of Section 3(a) (which may be effective
immediately), the Date of Termination shall not be less than 30 days after the
Notice of

 

 

7

--------------------------------------------------------------------------------


 

 

Termination is given.  In the case of a termination by the Executive, the Date
of Termination shall not be less than fifteen (15) days from the date such
Notice of Termination is given.  Notwithstanding Section 3(a) of this Agreement,
in the event that the Executive gives a Notice of Termination to the Company,
the Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a Terminating Event for purposes of
Section 3(a) of this Agreement.

 

(c)           No Mitigation.  The Company agrees that, if the Executive’s
employment by the Company is terminated during the term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to
Sections 4(a) and (b) hereof.  Further, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.

 

(d)           Settlement and Arbitration of Disputes.  Any controversy or claim
arising out of or relating to this Agreement or the breach thereof shall be
settled exclusively by arbitration in accordance with the laws of the
Commonwealth of Massachusetts by three arbitrators, one of whom shall be
appointed by the Company, one by the Executive and the third by the first two
arbitrators.  If the first two arbitrators cannot agree on the appointment of a
third arbitrator, then the third arbitrator shall be appointed by the American
Arbitration Association in the City of Boston.  Such arbitration shall be
conducted in the City of Boston in accordance with the rules of the American
Arbitration Association for commercial arbitrations, except with respect to the
selection of arbitrators which shall be as provided in this Section 8(d). 
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

 

9.             Successor to Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under Section 4(a) and (b) of
this Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

 

10.           Enforceability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

 

8

--------------------------------------------------------------------------------


 

 

12.           Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by registered or certified mail, postage prepaid, to the
Executive at the last address the Executive has filed in writing with the
Company, or to the Company at its main office, attention of the Board of
Directors.

 

13.           Effect on Other Plans.  An election by the Executive to resign
after a Change in Control under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies.  Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 5 hereof, and except that the Executive shall have
no rights to any severance benefits under any severance pay plan.

 

14.           No Offset.   The Company’s obligation to make the payments
provided for in this Agreement and otherwise perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
any of its Affiliates may have against the Executive or others whether by reason
of the Executive’s breach of this Agreement, subsequent employment of the
Executive, or otherwise.

 

15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes in
all respects all prior agreements between the parties concerning such subject
matter.

 

16.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

17.           Governing Law.  This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts.

 

18.           Obligations of Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

19.           Confidential Information.  The Executive shall never use, publish
or disclose in a manner adverse to the Company’s interests, any proprietary or
confidential information relating to (a) the business, operations or properties
of the Company or any subsidiary or other affiliate of the Company, or (b) any
materials, processes, business practices, technology, know-how, research,
programs, customer lists, customer requirements or other information used in the
manufacture, sale or marketing of any of the respective products or services of
the Company or any subsidiary or other affiliate of the Company; provided,
however, that no breach or alleged breach of this Section 19 shall entitle the
Company to fail to comply fully and in a timely manner

 

 

9

--------------------------------------------------------------------------------


 

 

with any other provision hereof.  Nothing in this Agreement shall preclude the
Company from seeking money damages, or equitable relief by injunction or
otherwise without the necessity of proving actual damage to the Company, for any
breach by the Executive hereunder.

 

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.

 

 

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name: Stewart G. MacDonald, Jr.

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

10

--------------------------------------------------------------------------------

 